                            UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF NORTH CAROLINA
                                  WESTERN DIVISION

REINALDO OLAVARRIA,                  )
                                     )
                      Plaintiff,     )
                                     )                          JUDGMENT IN A
                                     )                          CIVIL CASE
v.                                   )                          CASE NO. 5:17-cv-590-D
                                     )
STATE OF NORTH CAROLINA, ROY COOPER, )
BARBARA GIBSON, MARK MARTIN,         )
CHARLTON A. ALLEN, ZACHARY PADGET, )
RANA BADWIN, ALEXANDER WALTON,       )
ERIKA FRAZIER, and MANDY COHEN,      )
                                     )
                      Defendants.    )


Decision by Court. This action came before this Court for ruling as follows.
IT IS ORDERED, ADJUDGED, AND DECREED that the court GRANTS defendants'
motions to dismiss [D.E. 33, 37], and DISMISSES the action without prejudice.



This Judgment Filed and Entered on April 18, 2019, and Copies To:
Reinaldo Olavarria                                      (Sent to 614 Gaslight Trail Wendell, NC 27591
                                                        via US Mail)
I. Faison Hicks                                         (via CM/ECF electronic notification)
Brian K. Kettmer                                        (via CM/ECF electronic notification)
Jennifer M. Jones                                       (via CM/ECF electronic notification)




DATE:                                                   PETER A. MOORE, JR., CLERK
April 18, 2019                                  (By) /s/ Nicole Sellers
                                                         Deputy Clerk
